Citation Nr: 1211136	
Decision Date: 03/27/12    Archive Date: 04/05/12

DOCKET NO.  09-15 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active service from January 1964 to May 1968. 

This claim comes before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The Veteran testified in support of this claim during a hearing held at the RO before the undersigned Acting Veterans Law Judge in September 2010.  In February 2011, the Board remanded this claim to the RO for additional action.

The Board again REMANDS this claim to the RO via the Appeals Management Center in Washington, D.C.  


REMAND

Prior to adjudicating the claim on appeal, further development is needed.  See 38 C.F.R. § 19.9 (2011).

Under 38 U.S.C.A. § 5103A (West 2002), VA's duty to assist includes providing a claimant a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on a claim.  During the course of this appeal, the RO afforded the Veteran two VA examinations in support of this claim, but the reports of these examinations are inadequate to decide this claim.  Therein, two different examiners, both physicians, ruled out a relationship between the Veteran's essential hypertension and his service-connected diabetes mellitus on the basis that diabetes mellitus does not cause essential hypertension.  They did not, however, refer to any medical literature to support this conclusion, which the Veteran's private physician has refuted.  Unfortunately, however, although this physician has submitted multiple statements relating the Veteran's diabetes mellitus and his essential hypertension, he also has not provided support, including any rationale, for his conclusion in this regard.  All opinions of record are thus inadequate.

When VA affords a veteran a VA examination or obtains a VA opinion in support of a claim, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, all opinions of record are inadequate and need to be reconciled on REMAND.  The Board has obtained medical information online from the American Heart Association which also seems to refute the VA examiners' opinions that diabetes is not a potential cause of hypertension.  For example, it is indicated that high BP can be associated with diabetic nephropathy.  See http://hyper.ahajournals.org/content/26/6/869.full; 

Similarly, it has been concluded by some researchers that having diabetes increases your risk of developing high blood pressure and other cardiovascular problems, because diabetes adversely affects the arteries, predisposing them to atherosclerosis (hardening of the arteries).  See http://www.webmd.com/hypertension-high-blood-pressure/guide/high-blood-pressure.

Given the private physician's favorable opinion, albeit unsupported, and these sources of information, a remand is necessary so that one of the VA examiners can provide further explanation and/or references to pertinent medical literature or any other form of support to substantiate the prior medical opinion.
  
This claim is REMANDED for the following actions:

1.  Transfer the Veteran's claims file to the VA examiner who provided a medical opinion on this claim in October 2008.  Ask him to review all pertinent documents therein, particularly the private physician's contrary opinion and cited internet literature, confirm in his written report that he conducted such a review, and then follow the instructions below.

a) Reconcile the conflicting opinions of record on the matter of whether diabetes mellitus causes or aggravates essential hypertension in the present case;

b) Cite medical literature or another competent form of support to substantiate the opinion in this regard;

c) If the opinion cannot be expressed without resort to speculation, discuss why such is the case and whether there is additional evidence that is outstanding that would aid in providing such an opinion.

2.  Review the examination report to ensure that it complies with these remand instructions and, if not, return it to the examiner for correction.  

3.  Readjudicate the claim.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case.  Thereafter, subject to current appellate procedure, return this case to the Board for further consideration.  

The Board intimates no opinion as to the ultimate outcome of the claim being remanded, but reminds the Veteran that he has the right to submit additional evidence and argument on this claim.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).  This claim must be afforded expeditious treatment.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


